112 F.3d 515
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.L.C. BROWN, Petitioner-Appellant,v.P.L. KERNAN, Respondent-Appellee.
No. 96-16652.
United States Court of Appeals, Ninth Circuit.
Submitted April 21, 1997.*Decided April 28, 1997.

Before:  BROWNING, THOMPSON, and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
California state prisoner L.C. Brown appeals pro se the district court's denial of his 28 U.S.C. § 2254 habeas corpus petition challenging his jury conviction and sentence for first degree murder and armed robbery.  Brown contends that he was denied the right to a speedy trial as a result of the one year delay between the filing of the criminal complaint and his arrest.  Brown further contends that his sentence is improper because it is ambiguous and the orally pronounced sentence differed from his written commitment order.  We have jurisdiction pursuant to 28 U.S.C. § 2253.  We review de novo, Duckett v. Godinez, 67 F.3d 734, 739 (9th Cir.1995), cert. denied, 116 S.Ct. 1549 (1996), and affirm for the reasons stated by the district court in its order filed July 29, 1996.1  To the extent Brown contends that the district court was not impartial, we reject this argument because there is no evidence that the district judge was biased.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, appellant's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Brown's claim that the sentencing judge did not preside over the trial was not raised before the district court and we decline to address it.  See Cacoperdo v. Demosthenes, 37 F.3d 504, 507 (9th Cir.1994)